Citation Nr: 0429912	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO denied a rating in excess of 50 percent for 
PTSD.  In April 2002, the veteran filed a notice of 
disagreement (NOD) via a statement provided on a VA Form 9, 
and a statement of the case (SOC) was issued in June 2002.  
The veteran filed a substantive appeal in July 2002.  


FINDING OF FACT

The veteran's PTSD is manifested, primarily, by depression 
with anhedonia, anxiety with panic attacks, feelings of 
guilt, suicidal ideation, irritability, difficulty with 
memory and concentration, intrusive memories, exaggerated 
startle response, hypervigilance, sleep problems, impaired 
judgment, difficulty in interacting with others in a work 
environment, and social isolation; these symptoms suggest  
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 70 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);      38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the June 2002 SOC, the August 2003 and April 2004 
supplemental SOCs (SSOCs), and the RO's letter of July 2003, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claim.  In its July 2003 letter, the RO requested that 
the veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any VA or private treatment records, 
employment records, records from other Federal agencies, or 
records from state and local government agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the June 2002 SOC 
explaining what was needed to substantiate the claim within 
two months of the veteran's April 2002 NOD of the August 2001 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letter of July 2003; in response to that letter, or at 
any other point during the pendency of this appeal, the 
veteran has not informed the RO of the existence of any 
evidence that has not already been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained treatment reports dated from December 2000 to 
September 2003 from the Boston Community Based Outpatient 
Clinic (CBOC), and has arranged for the veteran to undergo VA 
examination.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim, and 
has submitted a July 2003 personal statement.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  Moreover, 
while the veteran's representative has indicated that further 
examination in connection with the claim is warranted, as 
explained below, the Board finds that the medical evidence of 
record provides a sufficient basis for consideration of the 
claim on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In its November 1971 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
anxiety state with headaches, from April 30, 1971.  

In an August 1997 rating decision, the RO recharacterized the 
veteran's psychiatric disability as generalized anxiety 
disorder with headaches and some features of PTSD, and 
granted a higher rating of 30 percent, effective from May 29, 
1997.  The veteran thereafter perfected an appeal as to the 
assigned 30 percent rating for his psychiatric condition.

In an April 1999 decision, the RO again recharacterized the 
veteran's disability, in this instance as PTSD, and granted a 
higher rating of 50 percent for this condition, effective May 
29, 1997.  

In a statement later that month, the veteran withdrew his 
appeal of the RO's August 1997 decision that assigned a 30 
percent rating for his psychiatric disability, indicating his 
satisfaction at that time with a 50 percent rating.    

On VA examination in June 2001, the veteran reported that he 
was undergoing psychotherapy and group therapy for his PTSD.  
In regard to his occupational history, the veteran stated 
that he had been employed for over 25 years with the postal 
service, and that, recently, he had requested and obtained a 
lateral move from clerk at the financial desk to a more 
isolated work environment because he had difficulty 
tolerating working with the public.  In his previous 
position, he had received several warnings from supervisors 
about directing anger and sarcastic comments at co-workers 
and customers.  The veteran recalled that in the old job 
position, he would often become very agitated and would feel 
like jumping over the counter and physically confronting the 
customers, although he would not act on this impulse.  The 
veteran also stated that he gave up multiple opportunities 
for higher level job positions because his symptoms prevented 
him from dealing well with others and from being able to 
tolerate pressure.  He also reported that he continued to 
have to take extensive periods of time away from work due to 
his psychiatric symptoms.  With respect to his social 
interactions, the veteran reported increased family stressors 
and problems affecting the lives of family members, but that 
he did remain close to his family members.  The veteran 
indicated that he isolated himself at home, had no friends, 
and feared the prospect of making friends because of some of 
the obligations inherent in maintaining social relationships.    

The veteran also reported that he regularly experienced 
symptoms of nightmares once or twice per week from which he 
awoke shaking and in a sweat; intrusive memories once or 
twice per week; feeling as though some combat events were 
recurring, once or twice per week; reacting with distress 
psychologically to reminders of Vietnam, frequently 
throughout the week; avoidance of people, places, events, 
thoughts and feelings which reminded him of Vietnam, and 
extended periods of distress if he did not avoid reminders 
(such as marching in the Memorial Day parade in the past year 
when pressured into it, which resulted in a week of 
intensified symptoms); "blocking out" details from the 
trauma; detachment and estrangement from others (avoidance of 
friendship, isolating at home); loss of interest in 
activities and goals he used to appreciate; distractibility; 
frequent exaggerated startle response to noise or movement; 
irritability; hypervigilance (e.g., he needed to sit at the 
back of a restaurant, and would often scan his environment); 
and chronic sleep disturbance.  The veteran further stated 
that during his service in Vietnam, he would attempt to 
remain awake all night to maintain his safety, and that he 
now found it hard to give up his alertness at night.  He 
stated that he experienced intense survivor guilt.  He then 
related that he frequently experienced panic (with a racing 
heart beat, shaking, heaviness of chest, nausea, confusion, 
fear of dying of a heart attack, tingling and numbness in the 
toes and finger, and occasional chills), tended to avoid 
crowds, and had panic attacks more than once a week.  Also, 
he complained of having chronic depression, with related 
symptomatology of anhedonia, crying easily, psychomotor 
retardation, persistent fatigue, difficulty concentrating, 
diminished interest in activities he used to enjoy, and 
weight gain.  He further related that he thought frequently 
about death, and avoided suicide due to not wanting to hurt 
others in his life, but maintained a plan to kill himself if 
his life were to become too stressful.      

On mental status examination, the examiner noted that the 
veteran was appropriately dressed and appeared his stated 
age.  He engaged readily in the interview with the examiner, 
although he appeared anxious.  The veteran expressed concern 
and worry about his family members.  He appeared tired and 
weary, and his eyes were somewhat reddened, suggesting lack 
of sleep.  The veteran's affect appeared anhedonic and 
sometimes tearful.  Insight was fair.  Judgment was 
influenced by depressive symptoms, as indicated by the 
veteran's plans for the future, which included potential 
suicide.  The veteran was not actively suicidal or at risk to 
others at the time of the interview.  He acknowledged a 
history of self-medication and was sober at that time.  The 
examiner diagnosed  PTSD, chronic; panic disorder with 
agoraphobia, associated with PTSD; and major depression, 
moderate, without psychotic features, chronic (secondary to 
PTSD). The examiner also assigned a Global Assessment of 
Functioning (GAF) scale score of 50. 

In its August 2001 rating decision, the RO denied the 
veteran's claim for a rating in excess of 50 percent for 
PTSD.  The veteran subsequently perfected an appeal of the 
RO's denial of a rating in excess of 50 percent.  

In his April 2002 NOD, the veteran stated that he had been 
regularly attended psychotherapy sessions and group 
counseling sessions for treatment of his PTSD, and that he 
took  prescribed medications; however, his psychiatric 
condition had nonetheless become worse.  The veteran further 
indicated that he was undergoing a significant amount of 
stress at that time due to the problems of family members, 
and that he continued to miss work frequently and have 
disagreements with others in the workplace.  He also stated 
that he often thought about taking his life, and had related 
to his psychiatrist that he experienced these thoughts.  
Additionally, he stated that he had no friends, and generally 
did not leave his home.   

In his July 2002 substantive appeal, the veteran stated that 
he continued to have frequent arguments and "bursts of 
violence" with co-workers and supervisors, and no social 
life.  The veteran also related that he continued to have 
depression, suicidal ideation, sleep difficulties, and 
problems with memory and concentration.      

Records dated December 2000 to September 2003 from the Boston 
CBOC, include a February 2001 VA psychiatrist's diagnosis of 
PTSD, and of barbiturate, marijuana, and heroin dependence in 
full early remission (9+ months).  The psychiatrist noted 
that the veteran had reduced his alcohol intake, but was more 
depressed as a result of family problems.  It was also noted 
that the veteran complained of insomnia, and that he was 
alert, tense, anxious, and mildly depressed in mood and 
affect.  A GAF was assigned of 65.  Subsequent treatment 
reports from this psychiatrist through March 2002, indicate 
an identical diagnosis and assigned GAF.  Also noted in 
particular in March 2002 was that the veteran complained of 
ongoing depression especially as a result of his social 
isolation, and that objectively he appeared moderately 
depressed in his mood and affect; the psychiatrist further 
stated that the veteran at that time required indefinite 
counseling and pharmacotherapy.  A May 2002 report from the 
psychiatrist documents the aforementioned diagnosed 
conditions of PTSD and substance abuse in remission, but now 
with an assigned GAF of 60.  It was noted that the veteran 
remained moderately depressed, and that his PTSD symptoms 
were worse with family stress.  Further reports dated through 
April 2003 provide an identical diagnosis and assigned GAF.           

Additional treatment reports dated since December 2000 from 
the Boston CBOC document the veteran's ongoing participation 
in group therapy on a monthly basis, and indicate periodic 
exacerbations in the overall severity of PTSD symptoms in 
response to various self-reported stressful events.  The VA 
social worker conducting these group therapy sessions 
assigned the veteran GAF scores following each session, and 
these scores varied on a monthly basis within a range of 
between 50 and 62.  

In his July 2003 statement, the veteran contended that his 
PTSD, along with what he stated was a fibromyalgia condition, 
were both causing him to experience continued absenteeism as 
well as irritability in the workplace.  The veteran also 
stated that his ongoing psychiatric treatment, including use 
of prescribed medications, was not proving effective in 
treating his PTSD symptoms.    

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as an increased rating issue involves 
assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's PTSD is currently rated as 50 percent 
disabling, under38 C.F.R. § 9411,  Diagnostic Code 9411, 
pursuant to a General Rating Formula.  A  50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  .

Considering the evidence in light of the above-cited 
criteria, and affording the veteran the benefit of the doubt 
(see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's psychiatric symptoms are consistent 
with the criteria for the 70 percent rating-that is, his 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas.  

The report of a June 2001 VA examination reflects the 
veteran's reported symptoms of anxiety, panic attacks, 
depression with anhedonia, guilt, suicidal ideation, 
irritability, difficulty with memory and concentration, 
intrusive memories once or twice per week, frequent 
exaggerated startle response, hypervigilance, chronic sleep 
disturbance, loss of interest in the goals and activities 
that he used to appreciate, detachment and estrangement from 
others, and social avoidance.  The veteran also related that, 
as a result of these and other symptoms, he was forced to 
take extensive time away from his job, and that recently he 
was transferred him to a job position that did not involve 
interacting with the public because he had allegedly made 
irate and sarcastic comments to customers and co-workers.  
Objective findings on examination included an appearance of 
being anxious and of not having received adequate sleep, an 
affect that was anhedonic and sometimes tearful, insight that 
was fair, and judgment that was influenced by depressive 
symptoms, as indicated by plans for the future that included 
the possibility of suicide.  The examiner diagnosed the 
veteran with PTSD, chronic; panic disorder with agoraphobia, 
associated with PTSD; and major depression, moderate, without 
psychotic features, secondary to PTSD.  Subsequent treatment 
reports from the Boston CBOC confirm that the veteran has 
continued to experience many of the above-noted PTSD 
symptoms, most notably anxiety, moderate depression, and 
social isolation.  

The veteran's symptoms overall suggest occupational and 
social impairment with deficiencies in most areas, the level 
of impairment corresponding to the next higher, 70 percent, 
evaluation.  The Board notes that, in this case,  there is no 
clear medical indication that the symptoms and effects of 
PTSD can be distinguished from those attributable to any 
diagnosed panic disorder with agoraphobia or major depression 
(in particular given the examiner's finding that both panic 
disorder and major depression were associated with and/or 
secondary to PTSD).  Hence,  the benefit-of-the-doubt 
doctrine dictates that all psychiatric symptoms be attributed 
to the veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 U.S.C.A. § 3.102.  

The Board also points out that the GAF score assigned by the 
June 2001 VA examiner (in connection with the only detailed 
and thorough evaluation of the veteran's PTSD during the time 
period pertinent to the instant claim for increase), appears 
to suggest a level of impairment contemplated in a 70 percent 
rating. According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational or school functioning.  

The Board also notes, however, that the veteran's PTSD has 
not met the rating criteria for the maximum, 100 percent, 
evaluation under Diagnostic Code 9411.  As noted above, a 100 
percent rating is warranted for total occupational and social 
impairment, due to certain symptoms; however, the Board finds 
that those delineated symptoms are not characteristics of the 
veteran's disability.  The veteran has not been found to have 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or persistent danger of hurting himself or others; 
nor has he been shown to experience other symptoms 
characteristic of the 100 percent rating.  The extent and 
severity of the depression, panic attacks, and impairment in 
the ability to maintain effective relationships which the 
veteran experiences are more characteristic of the criteria 
for the 70 percent rating.  Hence, the Board determines that 
the veteran's symptoms more closely approximate the rating 
criteria for a 70 percent rating.  

Additionally, the Board points out that there is no showing 
that the service-connected psychiatric disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the June 2002 SOC).  In this regard, the Board notes that 
the veteran's PTSD is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Although the veteran has stated that 
as a result of his psychiatric condition he has missed 
considerable periods of time from work, and has been required 
to transfer to a different job position involving less 
contact with the public, there is nonetheless no evidence 
that the veteran is unable to continue working at either his 
current job or in another work environment.  Moreover, an 
October 2002 treatment note from a VA social worker at the 
Boston CBOC indicates that the veteran had recently obtained 
a college degree in accounting, and was considering 
undergoing additional professional training in the field of 
tax preparation.  Nor has the veteran's PTSD been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the 
veteran's overall disability picture, as reflected in the 
pertinent medical evidence, meets the criteria for a 70 
percent, but no higher, rating.  


ORDER

A rating of 70 percent for PTSD is granted, subject to the 
legal authority governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



